By the Court.
The jurisdiction of the police judge, ■under section 167 of the municipal code, extends to “ all *227•cases of petit larceny and of inferior offenses which do not require an indictment by a grand jury, committed within the limits of the city or within four miles thereof.”
Prior to the constitution of 1851, petit larceny and offenses of like grade were required to be prosecuted by in•dictment. By section 10, article 1, of the constitution of 1851, the legislature were authorized to dispense with an indictment “in cases of petit larceny and other inferior offenses.” And prior to the adoption of the municipal •code, in many of the counties of the state, offenses punishable by a less punishment than imprisonment in the penitentiary were authorized to be prosecuted in the probate •court by information. Such offenses belong to the same grade as petit larceny. In conferring jurisdiction on the police court, it was intended to authorize all such offenses to be prosecuted in that court, and for this purpose, as was .authorized by the constitution, to dispense with indictment by a grand jury.

Writ refused.